10-5158                                                                       BIA
    Sallar v. Holder                                                         Sichel, IJ
                                                                          A070 699 940
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT
                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 8th day of August, two thousand twelve.

    PRESENT:
                       ROBERT D. SACK,
                       GERARD E. LYNCH,
                       SUSAN L. CARNEY,
                            Circuit Judges.


    AMI SALLAR, A/K/A FREDA AMI SALLAR-
    JOSEPH,
             Petitioner,

                        v.                                 10-5158
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.


    FOR PETITIONER:                  Jaime Recabo, Bronxville, New York.

    FOR RESPONDENT:                  Tony West, Assistant Attorney
                                     General; Leslie McKay, Assistant
                                     Director; Melissa K. Lott, Attorney,
                                     Office of Immigration Litigation,
                                     United States Department of Justice,
                                     Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DISMISSED for lack of jurisdiction.

    Ami Sallar, a native and citizen of Ghana, seeks review

of a November 17, 2010, order of the BIA affirming the

September 15, 2009, decision of Immigration Judge Helen

Sichel, which denied her request for sua sponte reopening of

her immigration proceedings.     In re Sallar, No. A070 699 940

(B.I.A. Nov. 17, 2010), aff’g No. A070 699 940 (Immig. Ct.

N.Y. City Sept. 15, 2009).     We assume the parties’

familiarity with the underlying facts and procedural history

in this case.

    The petition for review is DISMISSED for lack of

jurisdiction, because “we are without jurisdiction to review

the Agency’s failure to reopen removal proceedings sua

sponte.”   Mahmood v. Holder, 570 F.3d 466, 469 (2d Cir.

2009) (citing Ali v. Gonzales, 448 F.3d 515, 518 (2d Cir.

2006); 8 C.F.R. §§ 1003.2(a), 1003.23(b)(1)).     Moreover,

there is no indication that the agency mis-perceived its




                                2
authority to reopen or Sallar’s eligibility for the relief

she sought.   Cf. id.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             3